UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-KSB/A (Amendment No. 3) [ þ ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto Commission File No. 000-51656 ECCO ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 87-0469497 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3315 Marquart ST Suite 206 Houston, TX 77027 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (713) 771-5500 Securities registered pursuant to Section 12 (b) of the Act: NONE Securities registered pursuant to Section 12 (g) of the Act: Common Stock $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes [ X ] No [] Check if there is no disclosures of delinquent filers in response to Item 405 of Regulations S-B not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB[ X ] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] The issuer’s total revenues for the year ended December 31, 2007 were $434,245. Applicable Only to Corporate Registrants State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: ClassOutstanding as of November 7, 2008 Common Stock, $0.001 par value[] Transitional Small Business Disclosure Format (check one): Yes [] No [ X ] EXPLANATORY NOTE This Amendment is filed to correct the Certification of the Chief Executive Officer and the Certification of the Chief Financial Officer filed with Form 10KSB/A Amendment No. 2. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ECCO ENERGY CORP. Date: December 7, 2008 By: /s/ Samuel M. Skipper Name: Samuel M. Skipper Title: President and CEO Date: December 7, 2008 By:/s/ N. Wilson Thomas Name: N. Wilson Thomas Title: CFO
